DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 28 March 2022.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1, 2, 15 has been withdrawn in view of the amendment to the rejected claims.

Allowable Subject Matter
Claims 1-2, 4-15, 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “a base plate connected to an airbag module in a steering assembly supporting the horn grounding switch; and a bolt directly connected to the vehicle electrical ground and securing the horn grounding switch to the steering assembly, wherein the ground contact is connected to be in an electrical connection with the bolt in the normally closed position”.

Regarding claim 15, the prior art of record does not show or suggest the combination of the following limitations: “an air bag module coupled to the base plate; a bolt in electrical communication with the vehicle electrical ground and coupled to the steering assembly, wherein the respective ground contact is in an electrical connection with the bolt in the normally closed position; a dampener coupled to the base plate and the ground contact; a sleeve coupled to the dampener; and a spring positioned between the sleeve and the steering assembly, wherein the spring biases the respective ground contact to be in a position forming an electrical connection with the bolt connected to the vehicle electrical ground; and wherein selectable forces, when applied to the base plate and when greater than a biasing force from the spring, move the respective ground contact away from the bolt to the open position”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Park et al. US Patent Application Publication No. 2019/0161004 teaches horn actuating device of motor vehicle.

2.	Ishi et al. US Patent Application Publication No. 2017/0072985 teaches steering wheel.

3.	Ishi et al. US Patent Application Publication No. 2015/0042079 teaches steering wheel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 2, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633